DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

This application has been examined.
Claims 1-2 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims as presented recite “an interference control base station” and it is unclear what this refers to. Since there is no definition for this in the specification as filed, what does an “interference control base station” refer to? Does it refer to a particular base station, like the eNB or the HeNB? Proper clarification is respectfully requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-2 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Czaja et al. (US Patent Application Publication 2009/0092122; hereinafter Czaja).
Regarding claim 1 Czaja discloses a mobile communication system (fig. 1) comprising:
at least one user equipment (fig. 1, UEs 110); and
a plurality of base stations that perform radio communication with the at least one user equipment (fig. 1, macro base stations 170, access points 120), wherein, in a case where a first base station of the plurality of base stations is an interference control base station to control interference occurring between the first base station and a second base station of the plurality of base stations (paragraphs 0050-0051; wherein the access point receives information that it uses to manage interference between the access point and a macro base station), timing of radio communication of the first base station is synchronized with that of the second base station (paragraphs 0066-0067, 0072, among others, wherein timing synchronization is performed between the access point and a macro base station).
Regarding claim 2 Czaja discloses a base station that performs radio communication with at least one user equipment (fig. 1, macro base stations 170, access points 120, which communicate with UEs 110):
wherein the base station synchronizes, in a case where another base station is an interference control base station to control interference occurring between the base station and the other base station (paragraphs 0050-0051; wherein the access point receives information that it uses to manage interference between the access point and a macro base station), timing of radio communication of the base station with that of the other base station (paragraphs 0066-0067, 0072, among others, wherein timing synchronization is performed between the access point and a macro base station).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PG PUB 2008/0130593 to Scheinert et al. – which discloses a method enables a network of pico or personal base stations, using one or two unused frequencies, to provide an acceptable level of services within an existing carrier network of macro base stations. This is accomplished by controlling interference between neighboring pico/personal base stations using various timeslot management mechanisms.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523. The examiner can normally be reached Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466






/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466